Citation Nr: 1428982	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-20 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for bilateral shoulder disorders.

5.  Entitlement to service connection for headaches, to include as secondary to claimed psychiatric disorder.

6.  Entitlement to service connection for a respiratory disorder (claimed as asthma), to include as secondary to claimed psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her ex-spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1987 to July 1987; she additionally appears to have service with the Army National Guard as a Reservist from December 1986 through March 2005.  At this time, the Board is unable to determine the dates of any active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) that she may have had from December 1986 through March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above issues.  The Veteran timely appealed that decision.  The Veteran and her ex-spouse testified at a Board hearing before the undersigned Veterans Law Judge in January 2013; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Historically, the Board notes that the Veteran was a dual-status technician, working both as a federal employee (during the week) and then as member of the Army National Guard, where she would have to perform ACDUTRA/INACDUTRA for drills.  In order to keep her civilian federal position, she was required to maintain status in the National Guard.  The Board notes that the Veteran's apparent civilian co-workers were also members of the same unit during her periods of military service.

As noted in the INTRODUCTION, the Board is unable to determine the specific dates for ACDUTRA/INACDUTRA based on the evidence in the claims file at this time.  The Board therefore finds that a remand is necessary in order to for the RO verify all dates of active duty, ACDUTRA, and INACDUTRA service.

With respect to the psychiatric claim, the Veteran has averred that her psychiatric disorder is due to a pattern of sexual and non-sexual harassment that occurred over the course of her 18-year National Guard career.  The Board notes that, generally, the Veteran does not delineate between her military career and her civilian career when making her specific allegations on appeal.  The Veteran's allegations of sexual harassment appear to occur both during military service and through the course of her civilian job.  In fact, in a March 2009 correspondence, the Veteran documents a pattern of harassment-usually sexual in nature-which occurred, with some months and dates attached to some incidents.  The Board, however, is unable to determine whether the specified incidents occurred during her civilian employment or during a period of ACDUTRA/INACDUTRA.

The Veteran underwent a VA examination of her psychiatric disorder in November 2010.  The examiner opined that it was "[a]s likely as not, [that] the Veteran's emotional impairments are linked to the longstanding, ongoing sexual harassment experienced over a period of approximately 16 years as a member of the [] Army National Guard."  

While the Board acknowledges this opinion, the Board finds that it is incomplete for two reasons.  First, there is evidence that the Veteran has been diagnosed with major depressive disorder, but that VA examination solely addressed her claimed PTSD.  Secondly, and more importantly, the examiner conflated the harassment that appears to have occurred during military service and during her period as a federal employee.  The Board notes that VA benefits can only be awarded based on injury or events that occurred during or were the result of military service, to include ACDUTRA or INACDUTRA.  Thus, the VA examiner's opinion is inadequate for these reasons.  The Board therefore finds that another VA psychiatric examination should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Regarding her physical ailments, the Veteran additionally noted that during her career as a dual-status technician the harassment involved retaliatory actions against her when she complained of the treatment she received, which included more demanding physical tasks such as having to lift objects by herself which were supposed to be lifted by two people.  Again, such incidents appear to be complaints of an intertwined nature, occurring both during her service time and her civilian employment.  No VA examination has been afforded to the Veteran with regards to her other claims, and thus, on remand, VA examinations should be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:


1.  Verify the Veteran's periods of active duty, ACDUTRA and INACDUTRA, to include a specific listing of dates on which she served and in which capacity that service was in.

2.  Ask the Veteran to identify any VA or private treatment that she may have had for her claimed disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file, to specifically include all of the private doctors already noted in the claims file as treating the Veteran in the past.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a VA psychiatric disability examination to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found.  


The examiner should specifically determine if the Veteran suffers from PTSD under the DSM-IV as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing; the examiner should additionally discuss whether any other diagnoses of PTSD in the claims file were inappropriately or mis-diagnosed previously, and explain that conclusion.

If PTSD is diagnosed, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any sexual or non-sexual harassment therein.  

For purposes of this opinion, the examiner should take specific care to only consider the harassment that occurred during active duty, ACDUTRA or INACDUTRA service; the examiner should specifically delineate, to the best of his or her ability, between the harassment that she received during military service and that which she received while in a civilian capacity.  If the examiner cannot opine as to the above without consideration of her military and civilian services as a whole, such should be explicitly stated and thoroughly explained.


For each psychiatric disorder found other than PTSD, to specifically include major depressive disorder, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any sexual/non-sexual harassment therein.  Again, for purposes of this opinion, the examiner should only consider the harassment that occurred during active duty, ACDUTRA and INACDUTRA service, unless as noted above.

The Veteran's lay statements regarding events that occurred during service should be discussed, particularly the incident where pornography was shown on the big screen in a mess hall, as asserted to by the Veteran and her ex-spouse.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA orthopedic examination to determine whether her thoracolumbar spine, cervical spine or bilateral shoulder disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify thoracolumbar spine, cervical spine or bilateral shoulder disorders found, to include any arthritic conditions thereof.

The examiner should then opine as to whether the Veteran's thoracolumbar spine, cervical spine or bilateral shoulder disorders found are more likely, less likely, or at least as likely as not (50 percent or greater probability) due to military service, to include lifting of heavy objects therein.  The examiner should specifically address the Veteran's contentions that she was forced to lift heavy objects by herself during military service, as a systemic pattern of harassment, where the normal procedure would have been a two-person lift.  

The examiner should additionally note that only lifting during the Veteran's periods of active duty, ACDUTRA and INACDUTRA service should be considered with respect to this opinion, even though the same type of lifting and harassment practices occurred during her civilian job.  If the examiner cannot opine as to the above without consideration of her military and civilian services as a whole, such should be explicitly stated and thoroughly explained.

The examiner should specifically address the Veteran's lay statements regarding onset of symptomatology, and any continuity of symptomatology since discharge from service with respect to all claims.  The examiner should additionally address the Veteran's contentions on appeal as well as any other relevant evidence in the claims file with regards to the claims.  


If any of the above orthopedic disorders is found to be service-related, the examiner should also opine whether any nonservice-related disorder noted above was more likely, less likely or at least as likely as not caused by or the result of her service-related disability.  The examiner should also opine whether such nonservice-related disorders have been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by her service-related disability.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether any respiratory disorder or headache disorder is related to her military service or claimed psychiatric disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any headache or respiratory disorder found, to include asthma.

The examiner should opine as to each disorder found is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include any stress from harassment therein; the examiner should only consider stress from harassment that occurred during active duty, ACDUTRA or INACDUTRA when rendering that opinion.

The examiner should discuss the Veteran's statements regarding the onset of her symptoms, and any lay statements regarding continuity of symptomatology.  

Then, the examiner should additionally opine whether (1) the Veteran's headache and/or respiratory disorders are caused by her claimed psychiatric disorder, or (2) whether her headache and/or respiratory disorders are aggravated (e.g., permanently worsened beyond the normal progression of that disease) by her claimed psychiatric disorder.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for psychiatric, thoracolumbar spine, cervical spine, bilateral shoulder, headache and respiratory disorders.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



